OFFICE   OF THE A-ITORNEY QENERAL              OF TEXAS

                                    AUSTIN




Hoaorabl.   Z&at-y L.       QOnaU
couety  httoraay
u-8       cout&y
aookport , r ana




               low lotbr                                  , rooftaa srotm   ULb
la o li.8
       o ur o p lnlo a a,8




               -1.    I*   krtiaa   awa   ibk.     0. raadaliary or
      elraeary?

               *a* rr rtilo1. was io         dfrautory,        Ghan UndU
      what llmumsta a o oo ~
                           o ultla a llootfoa ba hbfd for
      th 0p r p o ao 8
                     flla a tlne
                               a lhulfr    r 0r th eto r n
      lPU-1248  no that *ailI lsotion    would bo latN7.
                5eoti0n 83 0r d-tide v 0r the conti,titktbn                                      d    'i'4~~~4
provldsoc

              Tlmre shlrllbe aleoted by the ;ullflod      voters
       0r   each 00iinty a 4harlrr. who ohall hold orfloe for
       a t"rm.of two ysnrs, rhoso butleo, and gerpuioltes,
       and rO44 jr mi00,       rhau bo prssoribed  by fha gag-
       islaturo,   ard vaoaaoioo in whom ofrio     shall bo
       tilled by ths cosmlnsionurs~    cart until the nort
       risoeraloleotion ror ownty     or stnte orrtaers.-

                This oonstltutioml 0-d                             to rho o~sslonorr~
OWt      t0riiiVPO~Oie4    in tLe OrriM    Or ShOri.fi                        is UEboGied
in   titlole 8355, Hevised Qivil Statutss,    uhioh                         nrdsc
            nphe Cc*brt   shall h8vo pouor to till raoaaoles
       ia tb0 OrriO     ail C6UBty Ju&O, C6UIIty ClUk
       auf,     county Attorney,    county Troasuru,  4 ounty
       Surveyor, Oounty Iii40              Irapotor,       Au88esor    of Tox-
       es,     Coll4otor         0r   T4x.4,  Justloms     or the pee00
       Coaakkl.8,              aad Oounty Suverlnteadaat         of Publfo
       lnstru4tion.              suap. raoanoisr     shall   be illled    by
       l ma jo r ity vote of the msabsrs of said Court, pro-
       sant  and voting, 8n6 tbo pomcm ohoran shall hold
       0rri0e until the next g8nerel l1e0tlon.a

         That a TM~OY   riu ariot In th4 0rri04 0r 4mirr
or Aremae Uouaty on duwarf 1, lQU, is s&sbli4h8d under the
00s~ or Ytsto             v.    Ooaks     54 Tax.       4688 hrddox            v.   York,    54 S&T.
248 93 eat.         89a; 4ad liok114 V. 9t4t0, 17 s.h                               (~4)   81,       19 3.~.
(24) 574.

         In tha bi84QX oa8*, 4brrw0d                                by the      atpram*      court,
t& Oourt of Olrll Apt18 deolared:
                "But as the shoritf-eleot                     was ontltloh, upc~
       qwirying,to       h0ib           -4      0rrm         r0r   4   tori4    0r two 144r4;
       whatovu     prsrentod            him     from    do-        so onatod           a oons-
       truetire or vlrtualvao8noy In 0rri00 ror his entlro
       term, whioh *as as 0rr44tw,                           und4r th4 constltutba,
       ao     a literal         raoanay      rvould ht*        boon,     had        he dlad artrir
       quarrying           and tdag            ~SSW~~W             0r the 0rri00..
                Ths 0obkl.m          ease 1nvolt.d
                                   the death of U:. shorilf-
sleot on ueoember                the generaA oleotlon and bo-
                                11c, 192B, artor
tore the ooamenoementor the term to whloh ho wa8 elootod.

          In two oyinlom ky the                         Port .mrth court of Cirll hp-
peals it was held that e vaoanoy                        4xlst46 In tbo orrioe on January
1,   1~~9,     Judge      Collnor     saying     in    the    8eoonrI oplnionl
&onoruble truory t.. ~Jponoor,                 i'age3

                  The oplnlon (ths prior opinion by ctm 8rlmo
        OoUt)                the 0MOl~bIl, whioh ~4 y4t re-
                    dXireS6146
         tala      that      ttls    rnonaoy   4xiated in   the 0rri00           Of
        oh4rfrr ror the tern  bw&inI~                   Jmuny         1, 1929,
        rhiah th4 oomrcls4Ioa4r4* oourt                 was authorllkbd
                                                                      to
        riii.           conol114ionh44
                   . . 3uoh             boa strangthaaed
        by 4 no0wiaorati0a    0r the 04404 0r st4tb Y.
        Oooko, 54 TM. 462, and &aaddoxv. York, Zl Tax.
        Cl*. App. 682, 64 6.G. 24 and by t&e laa$uago
         Of tha sUpr44b40OUx-tin afSp04ing Of                    th0    OOI%ifi-
        08t4 or ai480a p40nted     ia the hew                          0008.
        se.     xaadox      v* York, 93 Tu.          875, 55 3.24. 1133.‘

                  6ootion 83 0r hrtiolr 7 0r th4              oawituti0n              4hna krtl-
ale a555        or   the    mvi44d        clvll st4tut48 nuair08t4 0onterPplats
that    thr     oo44&4olotor4~            oourt itar   8u.l rfu 8 r~oanoyIn                    the
0rri08 0s bhuirs.


          Artiole f39634, Y~nkOa’. Irmotat4d Civil ZiltatUt44(AOtO
1933,43rdLa&,         3, 3h. b) purports   to xwi68   r0r sp44ial
                    lone 3 0r ul8 Act,
.le0t10n* 44?i 340 P'                    wuc4 Pt nuda qppll84bl4 t-0
ths 0rfi00         0s aaerlrf yrsdotharuI80 r8ua In rattIonth0rrf0,
4xpr4444          408orlbe8 the           bmbti0n     w-8       ua.

          There 18, however, 8a oatire 0ml4810n In tJ10h4t.
Seot$an 1 O01~~10o48 *here 8~oial  aloctbsw M    luthori%ed ky
t&l~'Aot,* but wo muoh In V&I mcrag its povld01~      ror apllr
qmoial elestlon ubioh It authorit.8. sootloa 8 aaye, "whwo
T4O~Oi48 UhiCh KiW t0 bb fiuOd    by OiSOtiW   OOOUT ~II 4 OivIl
orrioe -- sum04    s 44y4, **iaoro 4n orrioor, houUnng an 0rrio4
the raoaaoy of whIoh IS to h filla& by llwotlon' - aad thw
throughout         the     Aat.

              ft 18, th02iw0r0,8umoied   t0 w,                             vfhautu       the   es-
rest     0r miole ~953~ ,th.a  it l
                                  ti00t 8pfiy t0                           the    amoe    0s
sheriff beuuoe               It     Ia   not ona   ltha vaomoy of which is to bo
iii146 by oleotIon.'

                  fn willlams f. OlovU,              359 5.;. 957, 960, it -4               a*-
OlUOdl
                      la, howffu, no lahueat right
                  -Them                              In the
         people  vhother 0s the stat0 or 0s 40~ prtloulu
         4ubditf4ha   thuaor, to hold 84 4leotIon  ror any
                    ;3uohaotlo4 muat bo on authority ooniarred
                     .    0 R.c.L., pe 989, 8 ia.*
                  It was          4nId   in Countz v. Lltoholl, 38 a.'+~.
                                                                        (Zd) 790,
794, (COU.           0r APP.):
         "It f8 lmm4t0rl41 L&at them4 u44 a full
    and fair 4rpr448104 of tr.l8
                               *ot4r4 of 'Iii pro-




irslole 8sss es the                 statu*88*
                                          YOUXitcvftTUlY
                                    ATTOXBYOZ&UlpLOYTXM




uurdb
           APPROVEEDEC   18, 1940


            -L
           ATTORNEY GENERAL OF TEXAS